DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-6,9, and 13-19 in the reply filed on 2/18/22 is acknowledged.
Claims 7-8,10-12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanabria Martin et al. (US 2014/0216158).
Claim 1: Sanabria Martin et al. provides (Fig. 2-12 ) a method of producing an ultrasonic inspection system, comprising: creating design information on the ultrasonic inspection system (Fig. 6-8 and paragraphs [(0099-0107]), the design information including a number of at least one ultrasonic sensor, a position of the at least one 
Claim 2: Sanabria Martin et al. provides the optimization calculation includes: creating sections on the model; generating a simulated defect in an object area of the ultrasonic inspection, the object area being on the model; simulating a waveform of the ultrasonic wave oscillated from the at least one ultrasonic transducer to the object area of the ultrasonic inspection,  the ultrasonic wave waveform being simulated on the model; specifying change amounts of the simulated waveform of the ultrasonic wave, the change amounts being caused by the simulated defect  and corresponding to the 
Claim 3: Sanabria Martin et al. provides the optimization calculation includes: generating a simulated defect in an object area of the ultrasonic inspection, the object area being on the model; simulating a waveform of the ultrasonic wave oscillated from the at  least one ultrasonic transducer to the object area of the ultrasonic inspection, the ultrasonic wave waveform being simulated on the model; and changing at least one simulated condition including at least one of a position of the simulated defect in the object area on the model, a temperature at which the waveform of the ultrasonic wave is simulated, a humidity at which the waveform of the ultrasonic wave is simulated and a type of the simulated defect (paragraphs [0122;0128]).
 Claim 4: Sanabria Martin et al. provides the simulation includes an ultrasonic propagation analysis : under a finite element method, the ultrasonic propagation analysis sectioning  the model into elements and calculating a waveform of the ultrasonic wave oscillated from the at least one ultrasonic transducer to an object area of the ultrasonic inspection, the object area being on the model, and a simulated defect is generated in the simulation, the simulated defect being generated in the object area, the simulated defect being generated by at least one of changing a Young’s modulus of a specific element out of the elements, changing a transmission condition of a stress between specific elements out of the elements and deforming a shape of the specific element (Fig. 5; paragraphs [0097-0098;118-128]).

Claim 5: Sanabria Martin et al. provides the optimization calculation calculates the number of the at least one ultrasonic sensor, the position of the at least one ultrasonic sensor, the number of the at least one ultrasonic transducer, the position of the at least one ultrasonic transducer and the frequency of the ultrasonic wave which can generate a waveform change, due to the defect, in an ultrasonic detection signal detected by the at least one ultrasonic sensor even when the defect has been generated at any position in an object area of the ultrasonic inspection (paragraphs [0097-0098;118-128]).
Claim 6: Sanabria Martin et al. provides the at least one parameter of the optimization calculation includes at least one of the position of the at least one ultrasonic sensor and the position of the at least one ultrasonic transducer, and a value of the at least one parameter when a probability that a waveform change arises in an ultrasonic detection signal detected by the at least one ultrasonic sensor becomes a maximum is calculated by the optimization calculation, the waveform change arising due to the defect generated at an uncertain position in an object area of the ultrasonic inspection (paragraphs [0097-0098;118-128]).
Claim 13: Sanabria Martin et al. provides the optimization calculation includes:
changing at least one simulated condition including at least one of a position of the simulated defect in the object area on the model, a temperature at which the waveform of the ultrasonic wave is simulated, a humidity at which the waveform of the ultrasonic wave is simulated and a type of the simulated defect (paragraphs [0122;0128]).

Claim 14: Sanabria Martin et al. provides the simulation includes an ultrasonic propagation analysis under a finite element method, the ultrasonic propagation analysis sectioning the model into elements and calculating the waveform of the ultrasonic wave, and the simulated defect is generated by at least one of changing Young’s modulus of a specific element out of the elements, changing a  transmission condition of a stress between specific elements out of the elements and deforming a shape of the specific element (Fig. 5; paragraphs [0097-0098;118-128]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanabria Martin et al. (US 2014/0216158) in view of Georgeson (JP2016107624; English translation relied upon for reference herein).
Claims 9 and 15-19: While Sanabria Martin et al. provides the method of claims 1-6 which includes producing and assembling an ultrasonic inspection system (paragraphs [0099-0107] ;). Sanabria Martin et al. fails to disclose the method is used to produce an aircraft structural object, comprising: attaching the ultrasonic inspection system to the aircraft structural object.
However, Georgeson teaches a method of using an ultrasonic inspection system to produce an aircraft structural object, comprising: attaching the ultrasonic inspection system to the aircraft structural object (Figs. 1-16; paragraphs [0093-0134]).
Therefore, it would have been obvious to produce an aircraft structural object as taught by Georgeson with the ultrasonic inspection system provided by Sanabria Martin et al. since it is known in the art to utilize an ultrasonic inspection system to produce an aircraft structural object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	3/23/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726